Name: 2002/8/EC: Commission Decision of 28 December 2001 laying down the methods for the genetic identification of pure-bred breeding animals of the bovine species and amending Decisions 88/124/EEC and 96/80/EC (Text with EEA relevance) (notified under document number C(2001) 4709)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  natural and applied sciences;  means of agricultural production;  information and information processing;  agricultural activity
 Date Published: 2002-01-05

 Avis juridique important|32002D00082002/8/EC: Commission Decision of 28 December 2001 laying down the methods for the genetic identification of pure-bred breeding animals of the bovine species and amending Decisions 88/124/EEC and 96/80/EC (Text with EEA relevance) (notified under document number C(2001) 4709) Official Journal L 003 , 05/01/2002 P. 0053 - 0054Commission Decisionof 28 December 2001laying down the methods for the genetic identification of pure-bred breeding animals of the bovine species and amending Decisions 88/124/EEC and 96/80/EC(notified under document number C(2001) 4709)(Text with EEA relevance)(2002/8/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species(1), as last amended by Regulation (EEC) No 3768/85(2), and in particular Article 6(1) thereof,Having regard to Council Directive 87/328/EEC of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species(3), and in particular Article 3 thereof,Whereas:(1) Directive 77/504/EEC allows the Commission to determine the particulars to be shown on the pedigree certificates.(2) Directive 87/328/EEC allows the Commission to adopt in addition to blood group analysis other appropriate methods for the genetic identification of pure-bred males of the bovine species accepted for breeding purposes.(3) Commission Decision 88/124/EEC of 21 January 1988 laying down the specimen pedigree certificates for the semen and embryos of pure-bred breeding animals of the bovine species and the particulars to be entered in those certificates(4) requires for certification of bovine semen and embryos of pure-bred breeding animals of the bovine species details about the blood groups of the donor cow and the fertilising bull.(4) Commission Decision 96/80/EC of 12 January 1996 laying down the specimen pedigree certificates for the ova of breeding animals of the bovine species and the particulars to be entered on those certificates(5) requires for certification of ova of pure-bred breeding animals of the bovine species details about the blood group of the donor cow.(5) Analysis of blood groups is no longer the preferred method of genetic identification of animals and genome related methods, in particular DNA analysis, are commonly used.(6) Therefore, provisions must be made to allow for pedigree certification of pure-bred bovine animals for breeding the use of methods of genetic identification providing scientific guarantees equivalent to blood group analysis.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics,HAS ADOPTED THIS DECISION:Article 1In addition to blood group analysis, any other test on the basis of genome analysis providing equivalent guarantees and being sufficiently specific to verify the pedigree of an animal at a certainty of at least 99,0 % is approved for the identification of pure-bred bovine animals for breeding purposes.Article 2Decision 88/124/EEC is amended as follows:1. In Article 1 the first indent is replaced by the following: "- updated data as listed in Article 1 of Decision 86/404/EEC concerning the bull that provides the semen as well as its blood group or test results providing equivalent scientific guarantees to verify its pedigree,".2. In Article 2(1) the first indent is replaced by the following: "- updated data as listed in Article 1 of Decision 86/404/EEC concerning the donor cow and fertilizing bull as well as both their blood groups or test results providing equivalent scientific guarantees to verify their pedigree,".3. In Chapter I of the Model Pedigree Certificate in Annex I the words "Blood group:..." are replaced by "Blood group or equivalent test approved in accordance with Community legislation:... (specify test and results)".4. In part A and part B of Chapter I of the Model Pedigree Certificate in Annex II the words "Blood group:..." are replaced by "Blood group or equivalent test approved in accordance with Community legislation:... (specify test and results)".Article 3The first indent of Article 1 of Decision 96/80/EC is replaced by the following: "- updated data as listed in Article 1 of Decision 86/404/EEC concerning the donor cow as well its blood group or test results providing equivalent scientific guarantees to verify its pedigree,".Article 4This Decision is addressed to the Member States.Done at Brussels, 28 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 206, 12.8.1977, p. 8.(2) OJ L 362, 31.12.1985, p. 8.(3) OJ L 167, 26.6.1987, p. 54.(4) OJ L 62, 8.3.1988, p. 32.(5) OJ L 19, 25.1.1996, p. 50.